TATE, J.,
dissents. The parents are entitled to damages by the death of their unborn children; while the mother in the present case will recover approximately the same damages by way of mental anguish; no reason of law, fact, or equity (in my opinion) should deprive the father of similar tort-caused damages. The dissenting opinion in the court of appeal correctly suggests that this tort-caused damage for which the defendants are liable under C.C. arts. 2315 et seq. should not be defeated by applications of a code article essentially intended to regulate inheritance rights in a manner never intended by the legislature.